DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 Sep 2021 has been entered.

This Office Action is responsive to Applicant's submission, filed on 29 Sep 2021.

This application is a domestic application, filed 23 Feb 2018; and claims benefit as a DIV of 15/039,864, which is a 371 of PCT/FR2014/053309, filed 12 Dec 2014, issued as PAT 10022392; and claims benefit of foreign priority document FRANCE 1362633, filed 13 Dec 2013; this foreign priority document is not in English.

Claims 1-4, 6, 8-12, and 14-23 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The IDS filed 29 Sep 2021 has been fully considered.

The closest prior art in the IDS filed 29 Sep 2021 is deemed to be Bar-on et al. (Journal of Neurochemistry, 2006, 98, p1032-1045, provided by Applicant in IDS mailed 29 Sep 2021).
Bar-on et al. teaches methyl-β-cyclodextrin (MβCD), a cholesterol-extracting agent, interfered with α-syn accumulation in models of synucleinopathy. Bar-on et al. teaches the results suggest that changes in cholesterol and lipid composition using cholesterol-lowering agents may be used as a tool for the treatment of synucleinopathies. (page 1032, abstract) Bar-on et al. teaches the MβCD obtained from Sigma-Aldrich. (page 1033, right column, paragraph 4) Bar-on et al. teaches determination of cholesterol levels by quantification of total cholesterol. (page 1035, left column, paragraph 3) 
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of the prior art further in view of Bar-on et al. The combined teachings of the closest prior art are drawn to the reduction of cellular cholesterol levels as quantified by total cholesterol levels and does not provide guidance for selecting the degree of substitution of the MβCD or the method of administration so as to increase the HDL without modifying the LDL-cholesterol level and therefore the closest prior art does not teach or fairly suggest all structural limitations of the instant invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6, 8-12, and 14-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623